— In an action to recover damages and for other relief for wrongfully procuring assets of a decedent, defendant William Sayres, Jr., appeals from so much of an order of the Supreme Court, Westchester County (Marbach, J.), entered August 10, 1981, as denied his cross motion to dismiss the complaint. Order modified by adding a provision thereto transferring the case to the Surrogate’s Court, Westchester County. As so modified, order affirmed insofar as appealed from, without costs or disbursements. This case should be transferred to the Surrogate’s Court because the alleged wrongs concern the unlawful conversion of the assets of a decedent’s estate. Wherever possible, all litigation involving the property and funds of a decedent’s estate should be disposed of in the Surrogate’s Court (Hollander v Hollander, 42 AD2d 701; Shearn v Lord, 16 Mise 2d 224; Mayer v Goldhaber, 63 Mise 2d 605; Vormbaum v Murrow, 118 NYS2d 341). -Accordingly, Special Term should have exercised its power under article VI (§ 19, subd a) of the Constitution of the State of New York to direct the transfer to the Surrogate’s Court (Hollander v Hollander, supra; Garland v Raunheim, 29 AD2d 383). Mollen, P. J., Titone, Thompson and Rubin, JJ., concur.